FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                             FOR THE TENTH CIRCUIT                           April 15, 2021
                         _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 JON HETER,

       Plaintiff - Appellant,

 v.                                                           No. 20-3114
                                                 (D.C. No. 6:19-CV-01258-EFM-GEB)
 CITY OF HUTCHINSON, KANSAS;                                   (D. Kan.)
 OFFICER JOSH LONG, in his individual
 and official capacity,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MORITZ, BALDOCK, and EID, Circuit Judges.
                  _________________________________



      Jon Heter appeals the district court order dismissing his 42 U.S.C. § 1983 civil

rights action against the City of Hutchinson, Kansas and Officer Josh Long.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                     Background

      On November 17, 2016, Officer Long stopped Heter for riding a bicycle on a

sidewalk at night without a headlight. After Heter gave a false name and refused to

provide his date of birth, Officer Long arrested him for interference with law

enforcement. During the search incident to arrest, Officer Long found Heter’s

driver’s license and evidence of drug crimes. He also discovered that Heter had an

outstanding arrest warrant for a probation violation. Heter was booked in the county

jail and released on bond the same day. The state later charged him with possession

of methamphetamine and possession of drug paraphernalia.

      Heter moved to suppress the evidence seized during the search. The state

district court denied the motion, found him guilty after a bench trial, and sentenced

him to seventeen months in prison. After serving about three months of his sentence

in prison, Heter was released to serve the remainder of his sentence on probation

through community corrections, and he was discharged from community corrections

in September 2018.

      On January 11, 2019—after Heter had completed his sentence—the Kansas

Court of Appeals reversed his conviction, concluding that the evidence should have

been suppressed because Officer Long lacked probable cause to arrest Heter and the

evidence was not admissible under an exception to the exclusionary rule. On

remand, the prosecution dismissed the charges.

      Heter filed this suit against the City and Officer Long in federal district court

on September 23, 2019. The court granted defendants’ Fed. R. Civ. P. 12(b)(6)

                                           2
motion to dismiss the complaint as barred by the applicable statute of limitations, and

this appeal followed.1

                                       Discussion

       We review de novo the district court’s determination that Heter’s claims are

time barred. See Braxton v. Zavaras, 614 F.3d 1156, 1159 (10th Cir. 2010) (“We

review de novo the dismissal of an action under Rule 12(b)(6) based on

the statute of limitations.”).

       A defendant may raise a statute of limitations defense in a Rule 12(b)(6)

motion to dismiss when the dates given in the complaint and incorporated

documents2 “make clear that the right sued upon has been extinguished.” Aldrich v.

McCulloch Props., Inc., 627 F.2d 1036, 1041 n.4 (10th Cir. 1980). When the dates

are undisputed, “we may as a matter of law determine when a cause of action has

accrued.” Smith v. City of Enid ex rel. Enid City Comm’n, 149 F.3d 1151, 1154

(10th Cir. 1998).

       The limitations period for § 1983 claims is determined by the state’s personal

injury statute of limitations. Owens v. Okure, 488 U.S. 235, 236 (1989). The parties

agree that under Kansas law, the applicable limitations period is two years. See Kan.



       1
         Defendants also sought dismissal on qualified immunity grounds, but because
the district court dismissed the complaint as time-barred, it did not reach that issue.
       2
       In ruling on a motion to dismiss, courts consider both the complaint and the
documents attached as exhibits to the complaint. Oxendine v. Kaplan, 241 F.3d
1272, 1275 (10th Cir. 2001); see Fed. R. Civ. P. 10(c) (“A copy of a written
instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”).
                                            3
Stat. Ann. § 60-513(a)(4) (establishing two-year limitations period for personal injury

actions); Keith v. Koerner, 843 F.3d 833, 851 (10th Cir. 2016) (holding that Kan.

Stat. Ann. 60-513(a)(4), applies to § 1983 suits). They disagree, however, about

when the statute began to run.

      The accrual date of a § 1983 claim is a question of federal law. Wallace v.

Kato, 549 U.S. 384, 388 (2007). Under federal law “accrual occurs when the

plaintiff has a complete and present cause of action.” Id. (brackets and internal

quotation marks omitted). Our first task in determining the accrual date of Heter’s

claims is to identify the alleged constitutional violation. See Smith, 149 F.3d at 1154.

Heter asserted two § 1983 claims: one for “unlawful arrest” and one for

“constitutional deprivation.” Aplt. App. at 17-18. The question is whether his claims

are both rooted in the Fourth Amendment or whether they also implicated his right to

due process under the Fourteenth Amendment.

      “If [a § 1983 plaintiff] has been imprisoned without legal process he has a

claim under the Fourth Amendment analogous to a tort claim for false arrest or false

imprisonment.” Mondragon v. Thompson, 519 F.3d 1078, 1082 (10th Cir. 2008).

Such a claim accrues “when the plaintiff is released or legal process is instituted

justifying that imprisonment.” Id. at 1083; see also Wallace, 549 U.S. at 389

(explaining that a plaintiff has a complete and present cause of action for a § 1983

claim of false arrest or imprisonment based on the Fourth Amendment when his

detention without legal process ends).



                                           4
      After the initiation of legal process, the source of an alleged constitutional

violation stemming from a plaintiff’s continued detention shifts from the Fourth to

the Fourteenth Amendment. Specifically, if a plaintiff “has been imprisoned

pursuant to legal but wrongful process, he has a claim under the procedural

component of the Fourteenth Amendment’s Due Process Clause analogous to a tort

claim for malicious prosecution.” Mondragon, 519 F.3d at 1082. Such claims

concern the period between the institution of legal process and its favorable

termination through, for example, acquittal or the dismissal of charges, and they

accrue “at the earliest when favorable termination occurs.” Id. at 1083.

      Under the Mondragon framework, Heter’s unlawful arrest claim was plainly a

false imprisonment claim rooted in the Fourth Amendment. His complaint alleged

that he was “unreasonably searched and seized by Officer Long” and expressly

identified the Fourth Amendment as the operative constitutional provision. Aplt.

App. at 18. Heter’s “constitutional deprivation” claim was also a Fourth Amendment

false imprisonment claim. It, like the unlawful arrest claim, was based on Heter’s

arrest, not his subsequent prosecution and imprisonment. Specifically, he alleged the

City and Officer Long “violated [his] federal rights when he was unlawfully seized,

and thus deprived [him] of his rights and privileges secured by the Constitution and

laws,” and that the City “inadequately trained Officer Long and/or had customs or

policies that led to the violation of [Heter’s] constitutional rights.” Id. (emphasis

added).

      Neither of Heter’s claims “left open the possibility of alternative theories,” as

                                            5
Heter suggests in his reply brief. Aplt. Reply Br. at 2. Nothing in the complaint even

hinted that he was claiming he had been maliciously prosecuted or that his

post-conviction imprisonment violated his Fourteenth Amendment due process rights.

The complaint indicated that he had been convicted and “served three months in

prison and twelve months on probation,” and that his conviction was reversed based

on the unlawful arrest and search. Aplt. App. at 17. But it did not allege any facts

supporting a due process malicious prosecution claim or a due process unlawful

post-conviction imprisonment claim.

       Because both claims were Fourth Amendment claims, the statute of limitations

began to run on November 17, 2016, when Heter was released on bond. See

Mondragon, 519 F.3d at 1083. And because he did not file his complaint until nearly

three years later, the district court correctly dismissed it as time-barred.3 See id.



       3
         The district court determined that the statute began to run when legal process
was instituted, which it concluded was either the date of Heter’s arrest on the
probation violation or the date of his trial, and because both dates were more than
two years before Heter filed his complaint, the court held his claims were time-
barred. But the date legal process was instituted does not drive the accrual analysis
here. A false imprisonment claim accrues when either “the plaintiff is released or
legal process is instituted justifying” continued detention. Mondragon, 519 F.3d at
1083 (emphasis added). The date legal process was instituted is the accrual date only
if the plaintiff was not released, because it is the institution of legal process (i.e.,
when he is bound over for trial or is arraigned on the charges) that justifies his
continued detention. When, as here, a § 1983 plaintiff is released before legal
process is instituted, the release date is the accrual date. We can affirm the district
court’s ruling “on any grounds adequately supported by the record,” Safe Sts. All. v.
Hickenlooper, 859 F.3d 865, 879 (10th Cir. 2017) (internal quotation marks omitted),
and the record supports the November 17, 2016 accrual date based on Heter’s release
on bond. Accordingly, we need not address the propriety of the district court’s
analysis regarding when legal process was instituted.
                                            6
      We are not persuaded otherwise by Heter’s contention that the limitations

period began to run in February 2018, when he was released from prison, in

September 2018, when he was discharged from community corrections, or in January

2019, when his conviction was reversed. These proposed accrual dates and the

arguments he makes to support them are tethered to his assumption that his claims

challenged the constitutionality of his conviction and subsequent imprisonment. But

as we have explained above, Heter did not raise a claim for malicious

prosecution/unlawful imprisonment. And, contrary to his assertion, the fact that his

conviction stemmed from his unlawful arrest does not mean that his claims

challenging the constitutionality of the arrest also necessarily challenged the

constitutionality of his conviction and subsequent imprisonment.

      Nor are we persuaded by Heter’s argument that he could not have shown his

arrest was unlawful until his conviction was reversed about two months after the

statute ran. Had he raised a claim challenging the constitutionality of his legal

process (his prosecution and trial) or of his subsequent imprisonment, his argument

that the statute did not start to run until the underlying conviction was reversed or

until he discharged his sentence might have merit. But Mondragon is clear that a

§ 1983 plaintiff who was released from custody must file a claim challenging the

constitutionality of his arrest within two years after his release. 519 F.3d at 1082-83.

Heter has cited no authority, and we are aware of none, providing that the statute of

limitations for a false imprisonment claim is tolled pending an appeal of a conviction

resulting from evidence discovered in a search incident to the arrest. In any event,

                                            7
the fact that the Kansas Court of Appeals did not decide Heter’s appeal until after the

statute ran did not prevent him from filing his § 1983 complaint within the

limitations period. Having sought suppression of evidence in the trial court based on

his unlawful arrest and appealed his conviction on the same basis, he was plainly

aware of the factual and legal basis for his Fourth Amendment claim, and he could

have filed his complaint within two years after his release and then sought a stay

pending resolution of his appeal.

                                     Conclusion

      We affirm the district court’s order dismissing Heter’s complaint as

time-barred.


                                           Entered for the Court


                                           Nancy L. Moritz
                                           Circuit Judge




                                           8